Citation Nr: 1142060	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a psychiatric disorder.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for a lumbar spine disability.  

8.  Entitlement to service connection for residuals of a pelvic injury with scar and right leg shortening.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2001 to February 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2010, the Veteran appeared at VA offices in El Paso, Texas and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In May 2011, the Board requested an expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, relative to the issue of service connection for residuals of injuries of the lumbar spine, pelvis, hips, knees, and left ankle.  An opinion was received in June 2011, and the Veteran received a copy of it in July 2011.  

The issues of service connection for headaches, a psychiatric disorder, bilateral hip disability, bilateral knee disability, left ankle disability, lumbar spine disability, and residuals of a pelvic injury with scar and right leg shortening are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a current bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss is not due to an injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claims. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The RO provided pre-adjudication VCAA notice by letter, dated in May 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159  notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran was afforded the opportunity to testify at a personal hearing in November 2010.  The RO has obtained the Veteran's service medical records and VA records.  He has not identified any other pertinent records, such as private medical records, for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2008 and August 2009, to determine the nature and etiology of any hearing loss.  It is noted that the claims file was not present for the initial VA examination; however, it was reviewed by the examiner for the second VA examination.  The audiological findings showing the Veteran's hearing status on each of the examinations were consistent.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 






Analysis

The Veteran claims that he has bilateral hearing loss as a result of in-service acoustic trauma.  Specifically, he asserts that after his last combat tour in Iraq, he did not undergo a physical examination upon his return.  He also relates that he was exposed to many explosions and weapons firings in service including his tour of duty in Afghanistan.  

He served on active duty from October 2001 to February 2006.  Service treatment records do not show any complaint, finding, or diagnosis of hearing loss.  At the time of an enlistment physical examination in June 2001, audiogram findings indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  5, 0, 0, 0, and 0 in the right ear; and 10, 0, 5, 15, and 30 in the left ear.  An audiogram in November 2004 indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  10, 5, 0, 20, and 15 in the right ear; and 10, 0, 5, 10, and 10 in the left ear.  

After service, VA outpatient records indicate that in April 2006, during a review of systems/history, the Veteran was positive for hearing loss (an audiogram was not conducted to confirm this).  

VA records show that the Veteran underwent VA compensation examinations in April 2008 and August 2009.  At the time of the April 2008 examination, the Veteran complained of difficulty hearing in crowds.  He reported combat noise exposure in Iraq and Afghanistan.  Since his military discharge, he has worked as a computer technician without any further noise exposure.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  10, 10, 10, 25, and 15 in the right ear, and 15, 15, 10, 15, and 25.  The speech recognition scores, using the Maryland CNC word list, were 100 percent for each ear.  The diagnosis was hearing within normal limits bilaterally by VA standards, with slightly reduced thresholds in the high frequencies; speech reception thresholds were normal and speech recognition ability was excellent in both ears.  


At the time of the August 2009 VA examination, the Veteran reported difficulty hearing soft speakers and hearing in crowds.  He had combat noise exposure but no further noise exposure after service.  It was noted that a review of the claims file disclosed that the Veteran had some fluctuation in his hearing while in service but that it was essentially normal hearing in both ears.  It was also noted that there was no separation hearing test performed in 2006.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  15, 15, 15, 35, and 30 in the right ear, and 15, 15, 10, 15, and 20.  The speech recognition scores, using the Maryland CNC word list, were 100 percent for each ear.  The diagnosis was hearing within normal limits bilaterally by VA standards, with slightly reduced thresholds in the high frequencies, worse in the right ear; speech reception thresholds were normal and speech recognition ability was excellent in both ears.  

There are no other audiograms in the record. 

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

In this case, audiograms during service do not show the existence of a hearing loss disability under the standards of 38 C.F.R. § 3.385.  After service, there is no evidence of hearing loss that meets the regulatory standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  

In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


Regarding the Veteran's statements to the effect that he has a current bilateral hearing loss that is attributable to noise exposure during service, although he is competent to describe such symptoms as hearing difficulty, hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss is, therefore, medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498   (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Where, as here, there are questions of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to diagnose hearing impairment under VA standards.  

For this reason, the Board rejects his statements as competent evidence sufficient to establish a diagnosis of hearing loss for VA purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, as there is no favorable medical evidence of a current bilateral hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





ORDER

Service connection for a bilateral hearing loss disability is denied.    


REMAND

On the claims of service connection for headaches, a psychiatric disorder, bilateral hip disability, bilateral knee disability, left ankle disability, lumbar spine disability, and residuals of a pelvic injury with scar and right leg shortening, additional development is indicated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the headache claim, the Veteran indicated in a statement received in September 2007 that he suffered from headaches that became progressively worse through service.  He stated that they became nearly intolerable soon after his military discharge and in August 2006 he was "very close to death and was rushed to the emergency room" for a migraine headache with high blood pressure.  He testified in November 2010 that he had problems with headaches about the last year on active duty and also had them prior to his motor vehicle accident in 2002, and that the headaches may also be related to posttraumatic stress (service connection for posttraumatic stress disorder has been established).  

The service treatment records do not show complaints or diagnosis of headaches.  He denied headaches on post-deployment assessments in July 2004 and September 2005.  After service,  VA records in August 2006 indicates a complaint of headaches and other symptoms that resulted in a cardiac workup.  In April 2009 there were no headaches or neurological symptoms on a review of systems.  The Veteran has not been afforded a VA examination to evaluate the claim.  

As for a psychiatric disorder, in September 2007 the Veteran related his psychological condition to include sexual dysfunction to injuries incurred in motor vehicle accident in 2002.  


In 2010, the Veteran testified that he had psychological conditions that were separate from his service-connected posttraumatic stress disorder.  VA records indicate various psychiatric diagnoses including posttraumatic stress disorder, alcohol dependence, depression, and anxiety disorder.  In August 2009 on a VA psychiatric examination, the diagnoses were depressive disorder and alcohol dependence.  In a subsequent VA psychiatric examination in December 2009, the diagnoses were posttraumatic stress disorder and alcohol abuse.  A medical opinion should be sought to clarify if there is any psychiatric disorder, other than posttraumatic stress disorder, that is related to the Veteran's period of service including any service-connected disability.  

In regard to the claims involving injuries to the hips, knees, left ankle, lumbar spine, and pelvis, which were sustained in a motor vehicle accident while the Veteran was on active duty, the Board referred the case to the VHA for an opinion regarding the Veteran's blood alcohol content at the time of the accident which resulted in the numerous claimed injuries.  The opinion dated in June 2011 was sent to the Veteran.  In response he submitted a rebuttal private medical opinion in September 2011, accompanied by a form in which he indicated that he did not waive RO consideration of the report and that he desired his case to be remanded to the RO for its consideration of the new evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine whether it is at least as likely as not that he has current headaches that are etiologically related to his period of service, from October 2001 to February 2006, to include service-connected disabilities of posttraumatic stress disorder and hypertension.  





Although there was no documentation of complaints, treatment, or diagnosis of headaches during service, the examiner should consider that the Veteran is competent to report headache symptoms, even if such symptoms were not recorded.   

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because there are several potential causes, when one potential cause in service as described by the Veterarn  is not more likely than any other to cause any current headache disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disorder other than posttraumatic stress disorder and, if so, whether the psychiatric disorder is related to his period of service, from October 2001 to February 2006, to include any injury incurred therein. 

The Veteran's file should be made available to the examiner for review. 

3.  After the development requested has been completed, adjudicate the claims, to include consideration of a September 2011 private medical report submitted by the Veteran in support of his claims of service connection for injuries sustained in a motor vehicle accident in 2002.  


If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


